Citation Nr: 1146807	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-06 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a right shoulder disability prior to April 26, 2006, between August 1, 2006, and September 3, 2007, and since January 1, 2008.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to June 1996.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that continued a 40 disability rating for a service-connected right shoulder disability.

During the pendency of the appeal, the RO granted two temporary 100 percent ratings for the periods coinciding with the Veteran's right shoulder surgeries and convalescence from April 27, 2006, to July 31, 2006, and from September 4, 2007 to December 31, 2007.

The Veteran also filed a claim for TDIU that was denied in a February 2008 rating decision and not appealed to the Board.  See 38 C.F.R. § 20.200.  Ordinarily, the Veteran's claim would no longer be on appeal.  However based on the Court's holding in Rice v. Shinseki, 22 Vet App. 447 (2009) that a TDIU is a derivative claim to a claim for increased rating, and not a freestanding claim, the Veteran's TDIU claim remains on appeal until the increased rating claim is finally decided.

In June 2008 and June 2011, the Veteran submitted additional evidence directly to the Board and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to April 26, 2006, between August 1, 2006 and September 3, 2007, and since January 1, 2008 the Veteran's service-connected right shoulder disability manifests with motion limited to 25 degrees from the side, without loss of the humeral head, false flail joint or nonunion, fibrous union of the humerus, or ankylosis of the scapulohumeral articulation

2.  Service connection is in effect for a right shoulder disability rated 40 percent disabling, bronchial asthma rated 30 percent disabling, allergic rhinitis rated 10 percent disabling, and sinus headaches rated 10 percent disabling.

3.  The evidence shows that Veteran's service-connected disabilities do not preclude him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to April 26, 2006, between August 1, 2006 and September 3, 2007, and since January 1, 2008, the criteria for a rating in excess of 40 percent for a right shoulder disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.71a, Diagnostic Codes 5200-5203 (2010).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements regarding entitlement to an increased rating were accomplished in a letter sent in April 2003 prior to the initial rating decision. The notice requirements regarding entitlement to a TDIU were accomplished in letters sent in May 2006 and October 2007 prior to the initial rating decision.  These letters also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records, VA and private treatment records, and Social Security Administration (SSA) records.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf and he also has declined a hearing.  Finally, this case was remanded by the Board in February 2010 to afford the Veteran a VA examination and obtain additional VA treatment records.  There has been full compliance with the Board's remand directives.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

Increased Rating

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

At the outset, the Board notes that in a June 2011 statement, the Veteran contended that he is entitled to a separate rating for arthritis affecting his right shoulder.  The Board notes, however, that under 38 C.F.R. § 4.71a, 5003 and 5010, arthritis (degenerative or traumatic) is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g. DC 5200, etc).  

Here, the Veteran's right shoulder disability is currently rated 40 percent disabling under DC 5201 for limitation of motion in the shoulders.  Under DC 5201 limitation of motion of the minor arm to shoulder level merits a 20 percent evaluation.  Limitation of motion of the arm to midway between side and shoulder level is evaluated as 30 percent for the major arm and 20 percent for the minor arm.  Limitation of motion to 25 degrees from the side is evaluated as 40 percent for the major arm and 30 percent for the minor arm.  38 C.F.R. § 4.71a, DC 5201.

The normal range of motion of the arm and shoulder is 180 degrees of forward flexion, with 90 degrees being shoulder level.  180 degrees of abduction is normal, and normal external rotation and internal rotation are both 90 degrees.  38 C.F.R. § 4.71a, Plate I.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

VA and private treatment records from 2003 to the present show the Veteran has undergone multiple right shoulder surgeries and courses of physical therapy.  These records show that the Veteran has complained of recurrent dislocation, instability, weakness, pain, and limited motion in the right shoulder.  None of the records reflect findings of ankylosis or flail or false joints that would entitle him to a higher rating. 

On VA examination in October 2004, the Veteran reported pain in the right shoulder and loss of motion.  The daily pain averaged a seven on a scale of one through ten.  He reported that it felt like his arm slides out of place.  On physical examination, there was no wasting of the musculature and no bony deformity.  Right shoulder range of motion included flexion from 0 to 90 degrees, abduction from 0 to 45 degrees, internal rotation from 0 to 60 degrees, and external rotation from 0 to 40 degrees.  Further motion was precluded at each endpoint due to pain.  X-rays showed minor osteoarthritis.

In a May 2006 statement, the Veteran reported that there are days where he can barely move his right shoulder and he cannot fish, or throw a rock or football.

On VA examination in May 2006, the Veteran reported that he had recently undergone right shoulder surgery and was in considerable pain.  He was therefore unable to complete the range of motion testing.  On physical examination, there was no atrophy, but the shoulder was slightly swollen when compared to the left.  There was tenderness present over the acromioclavicular and glenohumeral areas.  X-rays revealed a stable right shoulder.

At a December 2007 VA examination, the Veteran reported pain following a recent right shoulder surgery.  The pain was intermittent and located in the anterior and posterior joint.  Aggravating factors were lifting or moving of the right arm.  He also reported symptoms of pain with lifting any weight, stiffness, swelling, weakness, give-way, and fatigability and lack of endurance.  The Veteran reported that he required assistance with activities of daily living, but also that he was unemployed and receiving disability due to his back.  On physical examination, right shoulder range of motion included flexion from 0 to 45 degrees and abduction from 0 to 45 degrees, without discomfort.  The Veteran declined to perform internal and external rotation as he stated that he had recently had surgery was not yet medically cleared to do so.  On repetition, the range of motion actually increased to 60 degrees of flexion and when the Veteran placed his hat on his head at the end of the examination, he was able to achieve 80 degrees of flexion with no expression of pain noted.  The diagnosis was degenerative joint disease of the right shoulder status post multiple surgeries.

At a September 2008 VA examination, the Veteran reported right shoulder symptoms of pain with lifting any weight, stiffness, swelling, weakness, give-way, and fatigability and lack of endurance.  He stated that he could not lift his hand above his head, lift any weight, or tie his shoelaces without difficulty.  He reported that he was on disability because of a mental disability.  On physical examination, right arm flexion was from 0 to 80 degrees, abduction was from 0 to 80 degrees, internal rotation was from 0 to 90 degrees and external rotation was from 0 to 40 degrees.  Pain was present at the end stage of range of motion.  The examiner indicated that the shoulder was stable.

At a June 2010 VA examination, the Veteran reported right shoulder symptoms of pain, tenderness, stiffness, recurrent shoulder dislocations, and locking episodes.  The examiner noted that the right shoulder symptoms included deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased joint speed with locking episodes that occur one to three times per month, and no incapacitating episodes, guarding, tenderness or constitutional symptoms of arthritis.  On physical examination, the Veteran had right arm flexion from 0 to 90 degrees, abduction from 0 to 90 degrees, internal rotation from 0 to 85 degrees and external rotation from 0 to 80 degrees.  Pain was present at the end stage of ranges of motion.  X-rays revealed mild degenerative changes of the inferior glenohumeral joint.  

Based on the evidence, the Board finds that entitlement to an evaluation in excess of 40 percent for the Veteran's right shoulder disability is not warranted.  A 40 percent rating is the maximum disability evaluation for limitation of motion of the major arm.  See 38 C.F.R. § 4.71a, DC 5201 (2010).  Thus, a higher rating is not possible under this Code.  Further, because the 40 percent evaluation is the maximum for limitation of motion without ankylosis further DeLuca consideration is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board has considered other Diagnostic Codes to determine whether the Veteran could potentially receive higher ratings.  However, the cumulative evidence throughout the appeal demonstrates that the Veteran does not have ankylosis of the shoulder, which makes the rating code for ankylosis of the scapulohumeral articulation (DC 5200) inapplicable.  The clinical notes and VA examination reports also fail to show evidence of any impairment of the humerus including loss of the humeral head, or any false flail joint or nonunion, or fibrous union of the humerus, which makes the rating code for humerus impairment (DC 5202) inapplicable.  Therefore, these codes do not provide a basis for a higher evaluation.  These are the only Codes that are relevant to rating shoulder disabilities as in the Veteran's case.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As indicated, the Veteran's service-connected right shoulder disability is productive of pain, limited motion, recurrent subluxation, weakness and some functional impairment.  These manifestations are all contemplated in the criteria set forth for rating shoulder disabilities, specifically diagnostic codes 5200 through 5203 which address ankylosis, limitation of motion, recurrent dislocation/subluxation, and other forms of impairment of the humerus, scapula, and clavicle.  

Further, although these schedular criteria provide for evaluations higher than 40 percent, the Veteran's right shoulder disability has not manifested with the symptoms required to achieve such higher ratings- such as unfavorable ankylosis of the scapulohumeral articulation of the right shoulder with abduction limited to 25 degrees from the side (See DC 5200) or a fibrous union or nonunion (e.g. a false flail joint) of the humerus (See DC 5202).  For these reasons, the Veteran's disability picture (e.g. his disability level and right shoulder symptomatology) is adequately, and appropriately, contemplated by the applicable schedular rating criteria.  The 40 percent schedular rating contemplates that there is commensurate industrial impairment.  The assigned schedular evaluation is, therefore, adequate and referral for consideration of extraschedular rating is not warranted. 

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2010).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321. 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Here, the Veteran currently has a 40 percent rating for right shoulder disability, a 30 percent rating for bronchial asthma, a 10 percent rating for allergic rhinitis, and a 10 percent rating for sinus headaches.  His combined disability rating is 70 percent.  38 C.F.R. § 4.25.  Therefore, his disabilities satisfy the threshold minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU.  The question remaining then is whether the Veteran is precluded from obtaining or engaging in substantially gainful employment due to his service-connected disabilities.  

Based on the evidence, the Board finds that the Veteran's service-connected disabilities do not preclude him from obtaining or engaging in substantially gainful employment.  The VA and private treatment records, and VA examination reports in the claims file do not show that the Veteran's service-connected disabilities have been of such severity that they preclude employment.  

VA examinations reports and treatment records reflect that the Veteran has frequent headaches that cause him a certain amount of pain and disruption to his daily activities; however, the evidence does not show any of the symptoms that are characteristic of a prostrating migraine headache attack such as neurological deficits, photophobia, phonophobia, dizziness or nausea that would suggest that the Veteran is precluded from gaining or sustaining employment.  The records also show that he requires medication for his asthma and rhinitis.  However, for the most part, the Veteran only requires intermittent treatment of his asthma, sinus headaches, and rhinitis- and none of the records reflect any interference with his ability to obtain or maintain employment.  The vast majority of the treatment records reflect treatment for his right shoulder disorder status post multiple surgeries, a nonservice-connected back disorder with associated conditions, and nonservice-connected mental health issues.  As to the right shoulder disorder, the objective findings do not indicate that the disability has precluded employment.  

In September 2007, the Veteran reported that he had completed three years of a technical school in a criminal justice program.  He also reported that he last worked full-time in September 2005 with a temporary agency before he became disabled due to his shoulder, asthma, allergies, and headaches.  However, on a VA Form 21-4192 dated in October 2007, a representative from the Talent Tree, the Veteran's former employer, indicated the Veteran was employed between January 2003 and July 2005 (though not continuously) and left this job because he had to have a rod placed in his back.  In addition, the SSA has determined that the Veteran is disabled due to a nonservice-connected back disorder, although he claimed on his application that he was disabled due to his back, shoulder and problems in the right side of his neck in the aggregate.  See SSA administrative decision dated October 2005.

Finally, in June 2010, a VA examiner opined that the Veteran's service-connected disorders, either alone or in the aggregate, do not preclude him from obtaining or maintain substantially gainful employment.  His rationale was that while the right shoulder disability may preclude him from some activities it would not affect his ability to sit, stand, walk, bend, stoop, crawl, climb, talk, see, hear, communicate and complete fine manipulation activities at a sedentary level.  His other service-connected disabilities would also allow the Veteran to complete the aforementioned activities at the sedentary to light level of activity.  The examiner further opined that the Veteran would have difficulty with heavy lifting or carrying over 20 pounds or pushing or pulling over 40 pounds, or overhead activity due to his shoulder.  He should also avoid exposure to fumes or high humidity due to his asthma- so he would need to find an indoor sedentary type job.  Finally, the examiner noted that the Veteran reported that he is on social security disability strictly for his low back condition, which is what a judge (SSA Administrative Law Judge) determined is the reason he cannot work.  In providing this opinion, the VA examiner reviewed the claims file, included a brief synopsis of the Veteran's medical history, and performed an examination of the Veteran.  In addition, the opinion is consistent with the evidence of record.  For these reasons, the VA opinion is considered probative evidence against the claim for TDIU.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board acknowledges that the Veteran has some industrial impairment from his right shoulder and bronchial asthma disabilities, as reflected by his respective 40 and 30 percent disability evaluations.  However, the Veteran is also noted to have two years of college education in the form of specialized technical training in the field of criminal justice.  The preponderance of the probative medical evidence establishes that the Veteran's service-connected disabilities do not render him incapable of obtaining or retaining substantially gainful sedentary employment.  Therefore, the preponderance of the evidence is against his claim.  Accordingly, entitlement to a TDIU is not warranted, and the appeal as to this issue must be denied.

ORDER

A rating higher than 40 percent for a right shoulder disability prior to April 26, 2006, between August 1, 2006, and September 3, 2007, and since January 1, 2008 is denied.

Entitlement to a TDIU is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


